Citation Nr: 1748437	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-30 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and pedophilia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1967 to September 1971 and from May 1978 to July 1990.

This matter comes to the Board of Veterans' Appeals from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in April 2017.  The transcript is of record.

As the record reflects a diagnosis of depression rather than PTSD, the Board has recharacterized the claim to include that diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has PTSD or that his depression or pedophilia were incurred in, or caused or aggravated by, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service treatment records from May 1968 included a note from the psychiatric clinic that the Veteran "could benefit from short term Rx."  There was no other psychiatric indication in the service treatment records (a period spanning over 20 years) and the Veteran's separation examinations were negative for psychiatric disorders.  

In May 2009, the Veteran entered a treatment program for a mood disorder and secondary paraphilia.  The Veteran reported at the time that he thought he had been depressed since his parent's divorce at the age of nine.  He further stated that his wife died in September 2001 and he began "chatting" with underage boys.  The Veteran reported that he was molested during service by a military psychologist.  The Veteran had been on Prozac, Paxil and Zoloft previously.  

The Veteran submitted a statement in May 2010 in which he detailed his sexual abuse at the hands of a military psychologist.  The Veteran reported that his molestation resulted in depression and sexual deviation and that thus within two months he began sexual relationships that would include three male teens, one male adult and two female adults.

The Veteran sought mental health treatment at VA in June 2010.  He reported a history of childhood molestation and molestation by a psychologist in service.  The Veteran was diagnosed with depression, not otherwise specified, and military sexual trauma.  A treatment record from a month later also diagnosed him with pedophilia.  

In a September 2010 treatment record, the Veteran reported that he had had symptoms of depression since his wife passed away in 2001.  He reported being abused by his father as a child and later being convicted of abuse.  In a later report that same month, the Veteran reported that his depression worsened after his wife died, but he had been depressed since his parents divorced when he was nine.  

A follow up appointment in March 2011 the Veteran repeated that his depression started in childhood, but worsened when his wife died.  The Veteran reported improvements on medication.  The Veteran was again diagnosed with depression and pedophilia.  

The Veteran reported at an August 2013 visit that he had been depressed since he was eight years old when his parents divorced.  The Veteran also reported a deep depression after his wife died in 2001 that lasted about nine years.  The Veteran was on Prozac and two other drugs at the time.  The Veteran was diagnosed with depression and pedophilia.  

PTSD

Despite being seen by multiple mental health professionals, and providing a history of military sexual trauma, the Veteran has not been diagnosed with PTSD at any time during the appeal period.  Absent a diagnosis of PTSD, a claim for PTSD cannot be maintained.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

In addition, VA Regulations provide that the in-service event that resulted in PTSD must be corroborated by credible and supporting evidence.  38 C.F.R. § 3.304(f).  As the Veteran's claim for PTSD is based on a personal assault, evidence from sources other than the Veteran's service records may be used to corroborate the Veteran's account.  38 C.F.R. § 3.304(f)(5).  The Veteran's testimony, however, no matter how credible, is insufficient by itself.  Id.  Here, the Veteran's testimony is the only evidence of the event occurring in service.  Even if the Veteran had a diagnosis of PTSD, the Regulations require more than has been provided.

The RO attempted to obtain the records from the psychiatric center, but was unable to do so.  It is unclear if these records are missing.  However, the Board cannot assume that they would have been favorable to the Veteran.  "It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).  The Regulations require more than the Veteran's testimony alone.  In the absence of any evidence other than the Veteran's testimony the claim for PTSD must be denied.

Depression

The Veteran has been diagnosed with depression.  Depression does not have the same corroboration requirement that PTSD has.  The available records, however, do not indicate that a nexus may exist between service and the Veteran's depression.

Accepting the Veteran's testimony regarding the occurrence of in-service trauma, the Veteran still has repeatedly told clinicians that his depression was incurred either in childhood or after his wife's death.  Neither of these was during service.  The Veteran has also mentioned his military sexual trauma to doctors, but did not describe it to them as a contributing factor to emotional distress or depression.  The Veteran's statements to the doctors are weighed more heavily than statements during his claim as the doctor statements were in the context of treatment.  See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").

Moreover, the Veteran's military sexual trauma occurred in the late 1960s.  The first treatment for depression was not until several decades later after his wife's death in 2001 and the first corroborated record of treatment was not until 2009.  The fact that the Veteran had over 16 years of service following this alleged instance, and that he made no report of the event or any psychiatric complaints weighs gets his claim as well.  This delay weighs heavily against a connection to the in-service event in the 1960s.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  

Taken together, the evidence does not indicate that the Veteran's in-service military sexual trauma relates to his current depression.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for depression must therefore be denied.

Pedophilia

Although not explicitly claimed, the Veteran has alleged that the abuse by the military psychologist resulted in his pedophilia.

The Veteran has been diagnosed with pedophilia, and has alleged that it was related to his in-service abuse.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's pedophilia was caused or aggravated by his military abuse falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Pedophilia and acquired psychiatric disorders are not the type of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's military abuse also occurred in the late 1960s.  His first recorded diagnosis for pedophilia or attempt at treatment was not until several decades later in the late 2000s.  This delay weighs against a finding that the Veteran's current diagnosis is related to his in-service event.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  

The Veteran has also identified multiple episodes of abuse.  There is no indication as to which, if any, of these events contributed to the Veteran's current pedophilia.  Pedophilia is not a condition amenable to lay comment.  Although the Veteran testified about the in-service abuse and his subsequent abusive relationships, there is a several-decade gap between those events and the more recent abuse that led to his more recent conviction and diagnosis.  Without some competent evidence, such as a medical publication or opinion, and with a large gap between the events, there is no competent evidence that indicates there may be a causal connection.  It "is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Without adequate evidence the Veteran has not established that it is at least as likely as not that in-service abuse could have resulted in pedophilia.

The Board notes that the Veteran has not had a VA examination.  One was not required in this circumstance, however, because, as explained above, the evidence has not indicated that the reported in-service event may have resulted in the Veteran's present diagnosis.  The Veteran's statement alone does not indicate a connection because the etiology is not amenable to lay comment and the large delay between event and diagnosis.


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, and pedophilia is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


